Title: To James Madison from David Howell, 30 March 1801
From: Howell, David
To: Madison, James


Sir,
Providence March 30th 1801
I seem to be under the necessity of availing myself of our former acquaintance, in any measure, to answer the expectations of the writer of the enclosed paper No. 1. His character & connexion with me are known to yourself & to the President. His abilities, integrity & diligence in his office are not called in question. I have enclosed his original Letter in proof that his faculties yet remain in full vigour. I Should regret to see him rendred uncomfortable in old age, or his family reduced by his removal from office before the course of nature Shall have rendred that event necessary.
The paper No. 2 is a note from my Son who wishes that whenever the Office of Surveyor, or any higher Office, of the Customs in this Port may be put into other hands his name may be recollected as a Candidate.
The office of Surveyor seems to be held at present partly as a Sinecure, by a Gentleman of an ample fortune, chiefly raised from the favour of the Publick—& who, from infirmity, has, of late, executed it chiefly by a Stranger, as his Deputy. These circumstances are mentioned as differing his Case from that of Mr Ellery.
I pray you to put this Letter with its enclosures into the hands of the President (in whom I have the most perfect confidence) together with a tender of my most respectful Homage. I am too far pledged here for his Administration to request him to deviate from the line of Conduct marked out in his——Speech.
Accept, Sir, the assurance that your present appointment has given me real pleasure & meets with general approbation—& believe me to be, Sir, your most Obedt humble Servt
David Howell
 

   
   RC and enclosure no. 1 (DLC). Both docketed by JM. Enclosure no. 2 not found.



   
   Howell enclosed a two-page letter from William Ellery, 27 Mar. 1801, asking Howell to intercede on his behalf. In 1790 Washington had named Ellery collector of customs at Newport. After Jefferson’s election, Ellery wrote, efforts were made to remove him from office—“not because of negligence or infidelity, for malice itself cannot impeach my conduct, but because another wishes to take my place.” Ellery remained at his post until his death in 1820.



   
   David Howell, a Providence lawyer and professor at Rhode Island College (later Brown University), was a delegate to the Continental Congress where he was JM’s colleague in the 1782–83 sessions. Jefferson appointed him U.S. district attorney for Rhode Island (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:401).


